UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 2, 2014 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices including Zip Code) (408) 262-9003 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☑ As of September 8, 2014, the Company had 34,855,632shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED AUGUST 2, 2014 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets as of August 2, 2014andFebruary 1, 2014 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended August 2, 2014 and August3, 2013 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended August 2, 2014 andAugust 3, 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three and six months ended August 2, 2014 andAugust 3, 2013 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 Exhibit index 35 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) August 2 , 4 February 1 , 4 ASSETS Current assets Cash and cash equivalents $ $ Short-term marketable securities Restricted cash Accounts receivable, net of allowances of $287 as of August 2, 2014 and $300 as of February 1, 2014 Inventory Deferred tax assets Prepaid expenses and other current assets Total current assets Long-term marketable securities Software, equipment and leasehold improvements, net Intangible assets, net Deferred tax assets, net of current portion Long-term investments and notes receivable, net of current portion Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation and related benefits Accrued liabilities Total current liabilities Income taxes payable Long-term deferred tax liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 10) Shareholders' equity Preferred stock; no par value, authorized 2,000,000 shares, none issued and outstanding - - Common stock and additional paid-in capital; no par value; 100,000,000 shares authorized; 39,487,768 issued and 34,828,625 outstanding as of August 2, 2014 and 39,083,961 issued and 34,424,818 outstanding as of February 1, 2014 Treasury stock, at cost, 4,659,143 shares as of August 2, 2014 and February 1, 2014 ) ) Accumulated other comprehensive income 465 Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Six Months Ended August 2 , 4 August 3, August 2 , 4 August 3, Net revenue $ 42,810 $ 53,762 $ $ Cost of revenue 20,921 25,696 Gross profit 21,889 28,066 Operating expenses Research and development Sales and marketing General and administrative Restructuring costs 46 Impairment of IP, mask sets and design tools - Total operating expenses Loss from operations ) Gain on sale of development project - - - Interest and other income, net Loss before income taxes ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Net loss per common share : Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share: Basic Diluted SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three Months Ended Six Months Ended August 2 , 4 August 3 , 3 August 2 , August 3 , 3 Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income: Currency translation adjustments ) 48 ) ) Unrealized loss on marketable securities, net of tax ) ) ) (196 ) Other comprehensive loss ) Comprehensive loss $ ) $ ) $ ) $ ) See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended August 2, August 3, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory (Release of) provision for sales returns, discounts and doubtful accounts ) 62 Deferred income taxes ) Gain on sale of development project - ) Impairment of IP, mask sets and design tools Tax effect related to stock options ) - Excess tax expense from stock- based compensation - Non-cash restructuring charges - Impairment of investment - Other non-cash activities 5 (6 ) Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other current and non-current assets Accounts payable Accrued liabilities, compensation and related benefits Income taxes payable ) ) Other long-term liabilities ) ) Net cash ( used in ) provided by operating activities ) Cash flows from investing activities: Restricted cash (2 ) Purchases of marketable securities - ) Sales and maturities of marketable securities Purchases of software, equipment and leasehold improvements ) ) Proceeds from sale of development project, net of transaction fees - Repayment of note receivable Purchases of IP ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Excess tax benefit from stock-based compensation - Net proceeds from exercises of employee stock options and stock purchase rights Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalents 12 ) Net increase in cash and cash equivalents Cash and cash equivalents , beginning of period Cash and cash equivalents , end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations: Sigma Designs,Inc. (referred to collectively in these unaudited condensed consolidated financial statements as “Sigma,” “we,” “our”, “the Company” and “us”) is a leader in intelligent media platforms in home entertainment and control.We focus on integrated system-on-chip, or SoC, solutions that serve as the foundation for some of the world’s leading consumer products, including televisions, set-top boxes and video networking products. All of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs, and Original Design Manufacturers, or ODMs. We sell our products into four primary markets which are the Digital Television, or DTV market, the home networking market, the set-top box market, and the home control market. We derive a portion of our revenue from licensing and other markets, including licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Basis of presentation: The unaudited condensed consolidated financial statements include the accounts of Sigma Designs, Inc. and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated upon consolidation. We operate and report quarterly financial results that consist of 13 weeks and end on the last Saturday of the period. The second quarter of fiscal 2015 and fiscal 2014 ended on August 2, 2014 (91 days) and August 3, 2013 (91 days), respectively. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”), for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”). They do not include all disclosures required by USGAAP for complete financial statements. Therefore, these financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended February 1, 2014, included in our fiscal 2014 Annual Report on Form 10-K, as filed with the SEC on April 17, 2014, referred to as our fiscal 2014 Annual Report. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at August 2, 2014 and February 1, 2014, the consolidated results of our operations for the three and six months ended August 2, 2014 and August 3, 2013, and the consolidated cash flows for the six months ended August 2, 2014 and August 3, 2013.The results of operations for the three and six months ended August 2, 2014 are not necessarily indicative of the results to be expected for future quarters or the full year. There have been no significant changes in our critical accounting policies during the six months ended August 2, 2014, as compared to the critical accounting policies described in our Annual Report on Form 10-K for the year ended February 1, 2014. For a complete summary of our significant accounting policies, refer to Note 1, "Organization and Summary of Significant Accounting Policies”, in Part II, Item 8 of our fiscal 2014 Annual Report. Recent accounting pronouncements In May 2014, the FASB issued Accounting Standard Update 2014-09, Revenue from Contracts with Customers (ASU 2014-09) providing a comprehensive new revenue recognition standard. ASU 2014-09 provides revised standards of recognition predicated on when an entity transfers promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 is effective for us in our first quarter of fiscal 2018. ASU 2014-09 can be applied retrospectively with a modified retrospective application permitted. We are currently evaluating the impact of our pending adoption of ASU 2014-09 on our consolidated financial statements. 6 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2. Cash, cash equivalents and marketable securities As of August 2, 2014 and February 1, 2014, we had $1.5 million and $1.8 million, respectively, of restricted cash related to deposits pledged to a financial institution with regard to our foreign exchange hedging transactions and an office-space operating lease, which is not included in the amounts below. Cash, cash equivalents and marketable securities consist of the following (in thousands): August 2 , 201 4 February 1 , 201 4 Book Value Net Unrealized Gains (Losses) Fair Value Book Value Net Unrealized Gains (Losses) Fair Value Corporate bonds $ 10,644 $ 224 $ 10,868 $ $ $ Money market funds - - Municipal bonds and notes - - - 3 Fixed income mutual funds 23 8 Total cash equivalents and marketable securities $ Cash on hand held in the United States $ 3,912 $ 1,104 Cash on hand held overseas 48,777 49,701 Total cash on hand 50,805 Total cash, cash equivalents and marketable securities $ 82,022 $ 87,622 Reported as: Cash and cash equivalents $ 69,848 $ 64,326 Short-term marketable securities 7,791 Long-term marketable securities 6,346 15,505 $ 82,022 $ 87,622 The amortized cost and estimated fair value of cash equivalents and marketable securities, by contractual maturity, areas follows(in thousands): August 2 , 201 4 February 1 , 201 4 Book Value Fair Value Book Value Fair Value Due in one year or less $ $ 22,987 $ $ Due in greater than one year 6,122 Total $ 29,086 $ $ $ 7 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3. Fair values of assets and liabilities Fair value is defined as, “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).” The accounting standards establish a consistent framework for measuring fair value and disclosure requirements about fair value measurements and among other things, require us to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Fair value hierarchy The accounting standards discuss valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost). The standards utilize a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: ● Level 1 - Valuation is based upon quoted prices for identical instruments traded in active markets. ● Level 2 - Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. ● Level 3 - Valuation is generated from model-based techniques that use significant assumptions not observable in the market. These unobservable assumptions reflect our estimate of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include use of option pricing models, discounted cash flow models, and similar techniques. Determination of fair value Our cash equivalents and marketable securities are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations or alternative pricing sources with reasonable levels of price transparency. The types of marketable securities valued based on quoted market prices in active markets include most U.S. government and agency securities, sovereign government obligations, money market securities and certain corporate obligations with high credit ratings and an ongoing trading market. Our foreign currency derivative instruments were classified as Level 2 because they are valued using quoted prices and other observable data of similar instruments in active markets. The tables below present the balances of our assets and liabilities measured at fair value on a recurring basis as of August 2, 2014 and February 1, 2014 (in thousands): August 2 , 201 4 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Corporate bonds $ 10,868 $ 10,868 $ - $ - Money market funds - - Fixed income mutual funds - - Total cash equivalents and marketable securities - - Restricted cash - - Total assets measured at fair value $ $ $ - $ - 8 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS February 1 , 201 4 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Corporate bonds $ $ $ - $ - Money market funds - - Municipal bonds and notes - - Fixed income mutual funds - - Total cash equivalents and marketable securities - - Restricted cash - - Derivative instruments asset 35 - 35 - Total assets measured at fair value $ $ $ 35 $ - Assets measured and recorded at fair value on a non-recurring basis Our non-marketable preferred stock investments in privately-held venture capital funded technology companies are recorded at cost and are adjusted to fair value only in the event that they become other-than-temporarily impaired. As of August 2, 2014, we held equity investments in three privately-held venture capital funded technology companies and an equity investment in one joint venture, with an aggregate carrying value of $3.3 million. As of August 2, 2014, we did not identify any events or changes in circumstances that may have had a significant adverse effect on the fair value of these investments. Each of these equity investments in privately-held companies constituted less than a 20% ownership position. Furthermore, we do not believe that we have the ability to exert significant influence over any of these companies. 4. Derivative financial instruments Foreign exchange contracts are recognized either as assets or as liabilities on the balance sheet at fair value at the end of each reporting period. We have used foreign currency derivatives such as forward and option contracts as hedges against certain anticipated transactions denominated in Israeli shekels, or NIS. We do not assess derivative contracts for hedge effectiveness and thus such contracts do not qualify for hedge accounting. Therefore, we recognize all gains and losses from changes in the fair value of these derivate contracts immediately into earnings. Changes in fair value of the derivatives are recorded as interest and other (expense) income. As of August 2, 2014, we had no foreign exchange contracts. As of February 1, 2014, we had foreign exchange contracts to sell up to approximately $0.9 million for a total amount of approximately NIS 3.3 million, that matured on April 28, 2014. We did not recognize any gains or losses as a result of foreign exchange contracts for the three months ended August 2, 2014 and recognized losses of $0.1 million for the six months ended August 2, 2014; and for the three and six months ended August 3, 2013, we recognized losses of approximately $0.3 million and $0.2 million, respectively, in interest and other income, net as a result of foreign exchange contracts. The following table presents the fair value of our outstanding derivative instruments as of August 2, 2014 and February 1, 2014 (in thousands): Derivative Assets Balance Sheet Location August 2, February 1 , 4 Foreign exchange contracts not designated as cash flow hedges Prepaid expenses and other current assets $ - $ 35 Total fair value of derivative instruments $ - $ 35 9 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5. Investments in and notes receivable from privately held companies The following table sets forth the value of investments in and notes receivable from privately-held companies (in thousands): Equity investments: August 2 , 201 4 February 1 , 201 4 Issuer A $ $ 2,000 Issuer B 1,000 Issuer C 730 Issuer D 143 Total equity investments 3,873 Notes receivable: Issuer A - 230 Total notes receivable - Total equity investments and notes receivable $ $ Equity investments During fiscal 2009, we purchased shares of preferred stock in a privately-held venture capital funded technology company (“Issuer A”) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2010, we purchased additional shares of preferred stock in Issuer A at a cost of $1.0 million. During the quarter ended August 2, 2014, the remaining balance of the note receivable from Issuer A was fully repaid. In the third quarter of fiscal 2011, we purchased shares of preferred stock in another privately-held technology company (“Issuer B”) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2011, we purchased shares of preferred stock in another privately-held technology company (“Issuer C”) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2014 and the second quarter of fiscal 2015, we recorded impairment charges of $0.3 million and $0.6 million, respectively, on this investment as we concluded the impairment to be other-than-temporary. In the third quarter of fiscal 2012, we made an equity investment of $0.1 million in a privately-held joint venture (“Issuer D”). We made the above-described investments because we viewed the issuer as either having strategic technology or a business that would complement our technological capabilities or help create an opportunity for us to sell our chipset solutions. We analyze each investment quarterly for evidence of impairment. Our President and Chief Executive Officer is a member of the Board of Directors of both our Issuer A and Issuer B investments.In the case of Issuer B, the investment transaction was negotiated without the personal involvement of the executive officer who had a personal interest in the transaction. 10 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6. Composition of certain financial statement captions The following tables summarize the main items comprising certain financial statement captions as of August 2, 2014 and February 1, 2014 (in thousands): Inventory August 2 , 4 February 1 , 4 Wafers and other purchased materials $ $ 10,079 Work-in-process 4,116 1,527 Finished goods 8,797 Total inventory $ $ 20,403 Prepaid expenses and other current assets August 2 , 4 February 1 , 4 Prepayments for inventory $ $ 1,670 Note receivable - 230 Amounts due from seller related to DTV acquisition - 1,439 Other current assets 4,730 Total prepaid expenses and other current assets $ $ 8,069 Software, equipment and leasehold improvements Estimated Useful Lives (years) August 2 , 201 4 February 1 , 201 4 Software 2 $ $ 38,563 Equipment 1 to 5 Office equipment and furniture 2 Leasehold improvements 1 to 6 Total Less: Accumulated depreciation and amortization ) ) Total software, equipment and leasehold improvements, net $ $ Software, equipment and leasehold improvement depreciation and amortization expense for the three months ended August 2, 2014 and August 3, 2013 was $3.0 million and $2.1 million, respectively, and for the six months ended August 2, 2014 and August 3, 2013 was $6.1 million and $5.0 million, respectively. Accrued liabilities : August 2 , 4 February 1 , 4 Income taxes payable, current portion $ 3,988 $ Rebates License fees Warranties Royalties Deferred revenue Settlements - Other accrued liabilities Total accrued liabilities $ $ 19,813 11 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7. Intangible assets The tables below present the balances of our intangible assets (in thousands, except for years): August 2, 2014 Gross Value Accumulated Impairment Charges Accumulated Amortization and Effect of Currency Translation Net Value Weighted Average Remaining Amortization Period (Years) Acquired intangible assets: Developed technology $ $ ) $ ) $ Customer relationships ) ) Trademarks and other - ) Purchased IP - amortizing ) ) Total amortizing ) ) Purchased IP - not yet deployed ) - Total intangibles $ $ ) $ ) $ February 1, 2014 Gross Value Accumulated Impairment Charges Accumulated Amortization and Effect of Currency Translation Net Value Weighted Average Remaining Amortization Period (Years) Acquired intangible assets: Developed technology $ $ ) $ ) $ Customer relationships ) ) Trademarks and other - ) Purchased IP - amortizing ) ) Total amortizing ) ) Purchased IP - not yet deployed ) - Total intangibles $ $ ) $ ) $ Acquired intangible assets represent intangible assets acquired through business combinations. Purchased intellectual property (“Purchased IP”) represents intangible assets acquired through direct purchases of licensed technology from vendors which is incorporated into our products. Purchased IP – not yet deployed relates to Purchased IP from third parties for our products that are currently in development. We begin amortizing such intellectual property upon the earlier of the beginning of the term of the license agreement, as appropriate, or at the time we begin shipment of the associated products into which such intellectual property is incorporated. 12 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table presents the amortization of intangible assets in the accompanying condensed consolidated statements of operations (in thousands): Three Months Ended Six Months Ended August 2 , 4 August 3 , 3 August 2 , 4 August 3 , 3 Cost of sales $ $ 2,264 $ $ Operating expenses 388 Total intangibles amortization expense $ $ 2,652 $ $ As of August 2, 2014, we expect amortization expense in future periods to be as follows (in thousands): Fiscal year Total 2015 (remaining six months) $ 7,289 Total $ 8.Restructuring costs In fiscal 2013, as a result of significant expansion in our infrastructure and operational activities in connection with purchases and acquisitions that took place between fiscal years 2008 and 2013, and in response to certain redundancies, underperforming operations and delays in programs and product releases, we implemented a restructuring program to realign our global operating expenses with our new business conditions, and to improve efficiency, competitiveness and profitability. Costs relating to facilities closure or lease commitment are recognized when the facility has been exited. Terminations costs are recognized when the costs are deemed both probable and estimable. In the first quarter of fiscal 2015, we incurred restructuring charges of $1.0 million, all of which was related to workforce reductions of 29 employees across several geographic regions, the majority of which were in our operations in Israel. Of the total restructuring charges recorded in the first fiscal quarter, approximately $0.1 million was reflected in cost of revenue and $0.9 million was reflected in operating expenses. During the second quarter of fiscal 2015, we incurred less than $0.1 million of restructuring charges. In the first quarter of fiscal 2014, we incurred restructuring charges of $0.3 million, all of which was related to workforce reductions of 17 employees across several geographic regions. During the second quarter of fiscal 2014, we incurred net restructuring charges of approximately $0.5 million related to a contingent liability under our lease obligation in Canada and $0.2 million in severance-related charges that resulted from a workforce reduction of eight employees. The aforementioned charges were substantially all reflected in operating expenses for their respective periods. Expenses recognized for restructuring activities impacting our operating expenses are included in “Restructuring costs” in the condensed consolidated statements of operations. Our restructuring measures could negatively impact our revenue and results of operations in the future as a result of less employees developing future products and working to sell existing products. 13 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS A combined summary of the recent activity of the restructuring plans initiated by us is as follows (in thousands): Workforce Reduction Facility Exit Costs Total Cumulative Restructuring Costs Liability, February 2, 2013 $ $ 8 $ $ Charges in fiscal 2014 Cash payments ) ) ) - Liability, February 1, 2014 2 Charges for the three months ended May 3, 2014 - 1,025 1,025 Cash payments ) (2 ) ) - Liability, May 3, 2014 586 - 586 Charges for the three months ended August 2, 2014 46 - 46 46 Cash payments ) - ) - Liability, August 2, 2014 $ 246 $ - $ 246 $ 9.Sale of development project On March 8, 2013, we entered into an Asset Purchase Agreement with a third party (the “Buyer”) to sell certain development projects (intellectual property) and long-lived assets (the “Connectivity Assets”) related to the connectivity technology over coaxial cable market, including the transfer of 21 employees (the “Connectivity Employees”) to the Buyer. The aggregate carrying amount of the Connectivity Assets ultimately transferred was approximately $0.6 million and were classified as assets held for sale in prepaid expenses and other current assets in the condensed consolidated balance sheet at February 2, 2013. We received an initial payment of $2.0 million in cash at the closing of the transaction and a payroll expense reimbursement payment of $0.6 million (as described more fully below). Under the terms of the Asset Purchase Agreement, if certain technical milestones were met by September 30, 2013 as a result of further development of the transferred technology by the Buyer, we were to be paid an additional $5.0 million in cash. In April 2013, upon receiving the closing consideration of $2.0 million, we recorded a gain of $1.1 million, net of the carrying value of the Connectivity Assets and fees for legal and bank services of approximately $0.4 million. The gain is included in “Gain on sale of development project” in the accompanying condensed consolidated statements of operations for the six months ended August 3, 2013. Additionally, in April 2013, in connection with the Asset Purchase Agreement, the Buyer reimbursed us for payroll expenses related to the employees transferred to the Buyer for the period from February 1, 2013 through the actual payroll transfer, totaling $0.6 million. As the contingent consideration was uncertain at the time of the initial sale, we did not recognize the contingentpayment. Accordingly, payment consideration, if and when it is determined that the milestone was met, will be recorded as other income in our consolidated statements of operations in its entirety. The technical milestones were due by September 30, 2013. The Buyer advised us that it does not believe the milestoneshad been met by September 30, 2013. We are currently pursuing our rights through the dispute resolution provisions set forth in the Asset Purchase Agreement. To the extent we recognize any payment in regard to the milestone completion, we will recognize income upon receipt of any such proceeds from the Buyer. On September 5, 2014, the Buyer filed counterclaims in response to our claims arising from the Asset Purchase Agreement. We intend to contest these counterclaims vigorously and believe they are without merit. 14 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 10.Commitments and contingencies Commitments Product warranty In general, we sell products with up to a one-year limited warranty that our products will be free from defects in materials and workmanship.Warranty cost is estimated at the time revenue is recognized based on historical activity, and additionally, for any specific known product warranty issues.Accrued warranty cost includes hardware repair and/or replacement and is included in accrued liabilities on the accompanying condensed consolidated balance sheets. Details of the change in accrued warranty as of August 2, 2014 and August 3, 2013 are as follows (in thousands): Three Months Ended Balance Beginning of Period Additions and Adjustments Deductions Balance End of Period August 2, 2014 $ $ $ ) $ August 3, 2013 $ 1,050 $ $ ) $ 1,040 Six Months Ended Balance Beginning of Period Additions and Adjustments Deductions Balance End of Period August 2, 2014 $ $ $ ) $ August 3, 2013 $ 1,447 $ 38 $ ) $ 1,040 Purchase commitments We place non-cancelable orders to purchase semiconductor products from our suppliers on an eight to twelve week lead-time basis.As of August 2, 2014, the total amount of outstanding non-cancelable purchase orders was approximately $39.3 million. Design Tools We entered into an agreement with a vendor to purchase $12.9 million of design tools. Payments under this agreement are being made on a quarterly basis from June 2013 through March 2016. As of August 2, 2014, remaining payments under this agreement totaled $9.5 million.We havefully accrued this amount as of August 2, 2014. Indemnifications In certain limited circumstances, we have agreed and may agree in the future to indemnify certain customers against patent infringement claims from third parties related to our intellectual property. In these limited circumstances, the terms and conditions of sale generally limit the scope of the available remedies to a variety of industry-standard methods including, but not limited to, a right to control the defense or settlement of any claim, procure the right for continued usage, and a right to replace or modify the infringing products to make them non-infringing. To date, we have not incurred or accrued any significant costs related to any claims under such indemnification provisions. Our articles of incorporation and bylaws require that we indemnify our officers and directors against expenses, judgments, fines, settlements and other amounts actually and reasonably incurred in connection with any proceedings arising out of their services to us. In addition, we have entered into separate indemnification agreements with each of our directors and executive officers, which provide for indemnification of these individuals under similar circumstances and under additional circumstances. The indemnification obligations are more fully described in our charter documents and the form of indemnification agreement filed with our SEC reports. We purchase insurance to cover claims or a portion of the claims made against our directors and officers. Since a maximum obligation is not explicitly stated in our charter documents or in our indemnification agreements and will depend on the facts and circumstances that arise out of any future claims, the overall maximum amount of the obligations cannot be reasonably estimated. The fair value of these obligations was zero on our consolidated balance sheet as of August 2, 2014. 15 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Royalties We pay royalties for the right to sell certain products under various license agreements. During the three and six months ended August 2, 2014, we recorded gross royalty expense of $0.5 million and $1.1 million, respectively, and $0.6 million and $1.1 million for the three and six months ended August 3, 2013, respectively, in cost of revenue in the condensed consolidated statements of operations. Our wholly owned subsidiary, Sigma Designs Israel SDI Ltd. (formerly Coppergate Communications, Ltd.), participated in programs sponsored by the Office of the Chief Scientist of Israel's Ministry of Industry, Trade and Labor, or the OCS, for the support of research and development activities that we conducted in Israel. Through August 2, 2014, we had obtained grants from the OCS aggregating to $5.2 million of our research and development projects in Israel. We completed the most recent of these projects in 2013. We are obligated to pay royalties to the OCS, amounting up to 4.5% of the sales of certain products up to an amount equal to the grants received, plus LIBOR-based interest. As of August 2, 2014, our remaining potential obligation under these programs was approximately $1.1 million. Contingencies Litigation From time to time, we are involved in claims and legal proceedings that arise in the ordinary course of business. We expect that the number and significance of these matters will increase as our business expands. In particular, we could face an increasing number of patent and other intellectual property claims as the number of products and competitors in our industry grows. Any claims or proceedings against us, whether meritorious or not, could be time consuming, result in costly litigation, require significant amounts of management time, result in the diversion of significant operational resources or cause us to enter into royalty or licensing agreements which, if required, may not be available on terms favorable to us. If an unfavorable outcome were to occur against us, there exists the possibility of a material adverse impact on our financial position and results of operations for the period in which the unfavorable outcome occurs and, potentially, in future periods. In March 2013, we filed a motion to intervene in (and become a party to) U.S. Ethernet Innovations, LLC (USEI) v. AT&T Mobility, LLC (“AT&T”) and others, Case No. 5-10-cv-05254 CW, currently pending in the U.S. District Court for the Northern District of California, or the Litigation. In this Litigation, USEI filed a patent infringement complaint alleging that various AT&T products infringe USEI patents that have now expired, including alleging that set-top boxes deployed by AT&T that contain our SoCs infringe a USEI patent. USEI has made similar allegations that other defendants infringe this and other now expired USEI patents in this Litigation and other related cases. Further, other interveners have already been added to this Litigation and other related cases. USEI seeks monetary damages, attorney’s fees, and an injunction against AT&T, other defendants and other interveners. AT&T, other defendants and other interveners have denied the allegations of infringement made by USEI and asserted that USEI’s patents are invalid, unenforceable, and not infringed. The Court granted our motion to intervene. As a result, we filed a declaratory judgment complaint. USEI answered this complaint and asserted counter-claims against us, for which we have responded. The parties have now completed fact discovery and have moved on to expert discovery. USEI attempted to expand the scope of claims to cover all of our semiconductors; however, the court approved our motion to limit the case to only those devices initially claimed in the original USEI filing. Case management hearings for this multi-party suit have resulted in the court entertaining separate sequential trials for the various interveners remaining in the case. Intel Corporation, as one intervener, has requested that it proceed first, which would set a precedent for all subsequent trials. The trial date currently set by the court for the first trial is January 5, 2015. In February 2014, Mentor Graphics Corporation (“Mentor”) filed a complaint against us, Case No. 3-14-cv00742, in the U.S. District Court for the Northern District of California, for unspecified damages alleging copyright infringement, breach of contract, unjust enrichment, and a request for audit and accounting relating to a certain Reference Platform License Agreement for Embedded Software, dated March 28, 2008 (the “Mentor Agreement”) by and between Trident Microsystems, Inc. (“Trident”) and Mentor. The Mentor Agreement was assigned to us in connection with our acquisition of assets related to the DTV business of Trident. We have filed our answer to this complaint, denying the substantive allegations. No trial date has been set. 16 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Third-party licensed technology We license technologies from various third parties and incorporate that technology into our products. Some of these licenses require us to pay royalties and others require us to report sales activities so that royalties may be collected from our customers. From time to time, we are audited by licensors of these technologies for compliance with the terms of these licenses. In the third quarter of fiscal 2013, we settled an audit for $0.3 million payable in four quarterly equal installments commencing in September 2012. Concurrently, we negotiated a license agreement for this technology for a period of three years for an amount of $3.5 million, also payable in four quarterly equal installments commencing in September 2012. The full amount of the license fees was recorded as purchased IP in fiscal 2013 and will be amortized over the license term. On February 28, 2013, we received a letter from another technology licensor notifying us of their intent to audit our compliance with the terms of a license agreement that we use in our set-top box business. In the first quarter of 2015, we resolved this audit through binding arbitration for $0.2 million in penalties, $0.1 million of which was included in the condensed consolidated statement of operations for the six months ended August 2, 2014. We could be required to make additional payments as a result of pending or future compliance audits. For license agreements where we have royalty obligations, we charge any settlement payments that we make in connection with audits to cost of revenue. For license agreements where we simply have reporting obligations, we treat any settlement payments as penalties and charge the amounts to operating expenses in sales and marketing. During the quarter ended August 2, 2014, we have been notified by one of our licensors of their intent to audit for compliance with the terms of the license, for which the audit process has yet to commence. As of August 2, 2014, we believe we are in compliance with this and our other license agreements. 11. Net loss per share Basic and diluted net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding.The following table sets forth the excluded anti-dilutiveand excluded potentially dilutive securities for the three and six months ended August 2, 2014 and August 3, 2013 (in thousands): Three Months Ended Six Months Ended August 2, August 3, August 2, August 3, Stock options excluded because exercise price is in excess of average stock price Stock options excluded because the effect of including would be anti-dilutive 7 18 8 21 Restricted stock awards and units excluded because potential buyback shares exceed weighted average restricted stock units and awards outstanding Restricted stock awards and units excluded because the effect of including would be anti-dilutive 47 32 50 29 17 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 12. Shareholders’ equity and employee benefits Condensed consolidated statement of shareholders’ equity (amounts in thousands, except shares) Common Stock Treasury Stock Accumulated Other Comprehensive Income Shares Amount Shares Amount Unrealized Gain (Loss) Accumulated Translation Adjustment Retained Earnings (Accumulated Deficit) Total Shareholders’ Equity Balance, February 1, 2014 $ ) $ ) $ $ $ ) $ Unrealized loss on marketable securities - ) - - ) Currency translation adjustments - ) - ) Stock-based compensation expense - Tax effect related to stock options ) - Net proceeds from common stock issued under share plans - Net loss - ) ) Balance, August 2, 2014 $ ) $ ) $ 57 $ $ ) $ Endowment insurance pension plan Related to our acquisition of our DTV business in May 2012, we added operations in Shanghai, China. It is required by the “Procedures of Shanghai Municipality on Endowment Insurance for Town Employees” to provide pension insurance for Shanghai employees. The plan is managed by the local authority and it is a mandatory plan. Under the current plan, the employee will contribute 8.0% of the annual base to the plan and the employer will match 21% of the annual base. For the three and six months ended August 2, 2014, we made matching contributions of $0.5 million and $1.0 million, respectively, and $0.4 million and $1.1 million for the three and six months ended August 3, 2013, respectively. Retirement pension plans We maintain retirement pension plans for the benefit of qualified employees in Denmark, Taiwan, the Netherlands, and Germany. For the three and six months ended August 2, 2014, we made matching contributions of $0.2 million and $0.5 million, respectively, and $0.2 million and $0.5 million for the three and six months ended August 3, 2013, respectively. Severance plan We maintain a severance plan for several Israeli employees pursuant to Israel's Severance Pay Law based on the most recent salary of the employees multiplied by the number of years of employment. Upon termination of employment, employees are entitled to one month salary for each year of employment or portion thereof. As of August 2, 2014, we have an accrued severance liability of $1.4 million offset by $1.3 million of severance employee funds. 18 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1 3 . Income taxes We recorded a provision for income taxes of $2.2 million and $3.1 million for the three months ended August 2, 2014 and August 3, 2013, respectively. The provision for income taxes was $3.6 million and $5.3 million for the six months ended August 2, 2014 and August 3, 2013, respectively. The decrease in tax expense is primarily attributable to lower profitability in taxable jurisdictions in the first and second quarters of fiscal year 2015 as compared to the same periods in fiscal year 2014. During the three and six months ended August 2, 2014 and August 3, 2013, we were unable to reasonably project our annual effective tax rate, and therefore computed our provision for income taxes based on year-to-date actual financial results. Included in our provision for income taxes are foreign exchange gains or losses on unsettled income tax liabilities. 14. Segment and geographical information Operating segments are defined as components of an enterprise for which separate financial information is available and evaluated regularly by the chief operating decision-maker in deciding how to allocate resources and in assessing performance.We are organized as, and operate in, one reportable segment.Our operating segment consists of our geographically based entities in the United States, Israel, and Singapore.Our chief operating decision-maker reviews consolidated financial information, accompanied by information about revenue by product group, target market, and geographic region.We do not assess the performance of our geographic regions on other measures of income, expense or net income. We sell our products into four primary target markets, which are the DTV market,home networking market, set-top box market, and home control market.We also have license revenue, included in the license and other market, which we receive from the license of our technology to third parties. The following tables set forth net revenue and gross profit attributable to each target market (in thousands): Three Months Ended DTV Home networking Set-top box Home control License and other Total August 2, 2014 Revenue from external customers $ 10,033 $ Gross profit $ August 3, 2013 Revenue from external customers $ Gross profit $ Six Months Ended DTV Home networking Set-top box Home control License and other Total August 2, 2014 Revenue from external customers $ Gross profit $ August 3, 2013 Revenue from external customers $ Gross profit $ 19 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS A reconciliation of target market gross profit to consolidated loss before income taxes is as follows (in thousands): Three Months Ended Six Months Ended August 2 , 4 August 3 , 3 August 2 , 4 August 3 , 3 Total gross profit from target markets $ $ 28,066 $ $ Operating expenses Gain on sale of development project - - - Interest and other income, net Loss before income taxes $ ) $ (1,726 ) $ ) $ ) The following table sets forth net revenue for each geographic region based on the ship-to location of customers (in thousands): Three Months Ended Six Months Ended August 2 , 4 August 3 , 3 August 2 , 4 August 3 , 3 Asia $ $ 40,426 $ $ North America Europe Other Regions Net Revenue $ During the three and six months ended August 2, 2014, Benchmark Electronics accounted for 14% and 13% of our net revenue, respectively. During the three and six months ended August 3, 2013, Flextronics accounted for 10% and 12% of our net revenue, respectively. As of August 2, 2014, Benchmark Electronics and Nanning Fugui Precision accounted for approximately 14% and 10% of net accounts receivable, respectively. As of February 1, 2014, four customers accounted for approximately 15%, 12%, 11% and 10% of net accounts receivable, respectively. 20 ITEM2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. You should read the following discussion in conjunction with our condensed consolidated financial statements and related notes in this Form 10-Q.Except for historical information, the following discussion contains forward-looking statements within the meaning of Section27A of the Securities Exchange Act of 1933 and Section21E of the Securities Exchange Act of 1934.In some cases, you can identify forward-looking statements by terms such as "may," "might," "will," "objective," "intend," "should," "could," "can," "would," "expect," "believe," "estimate," "predict," "potential," "plan," or the negative of these terms, and similar expressions intended to identify forward-looking statements.These forward-looking statements, include, but are not limited to, statements about our capital resources and needs, including the adequacy of our current cash reserves, the expectation that our revenue from the home control market will continue to increase in the foreseeable future, anticipated deployments and design wins in the set-top box market, anticipated seasonality associated with our DTV business and our expectations that our gross margin will vary from period to period.These forward-looking statements involve risks and uncertainties.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause future results to differ materially from those discussed in the forward-looking statements include, but are not limited to, those discussed under Part II, Item1A “Risk Factors” in this Form 10-Q as well as other information found in the documents we file from time to time with the Securities and Exchange Commission.Also, these forward-looking statements represent our estimates and assumptions only as of the date of this Form 10-Q.Unless required by U.S. federal securities laws, we do not intend to update any of these forward-looking statements to reflect circumstances or events that occur after the statement is made. Overview Our goal is to be a leader in intelligent media platforms for use in home entertainment and control. We focus on integrated system-on-chip, or SoC, solutions that serve as the foundation for some of the world’s leading consumer products, including televisions, set-top boxes and video networking products. All of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs, and Original Design Manufacturers, or ODMs. We sell our products into four primary markets which are the Digital Television, or DTV market, the home networking market, the set-top box market, and the home control market. We derive a portion of our revenue from other products and services, including technology licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Our chipset products and target markets We consider all of our semiconductor products to be chipsets because each of our products is comprised of multiple semiconductors. We believe our chipsets enable our customers to efficiently bring consumer multimedia devices to market. We design our highly integrated products to significantly improve performance, lower power consumption, and reduce cost. We derive nearly all of our operating net revenue from sales of chipset products and we sell our chipsets into four primary target markets, plus licensing. We separately report revenues that we derive from sales into each of these target markets. DTV Market We have defined the DTV market to include all products that are sold into digital televisions or “SmartTVs” as well as other adjacent markets using chipset products that are designed for video post-processing. We believe DTV products complement our existing set-top box products, which will provide substantial research and development leverage and improved operating scale to augment our ability to develop innovative solutions for the anticipated convergence of IP-video delivery across any device within the connected home. We serve this market with our media processor SoCs and dedicated post-processing products. Set-top Box Market We have defined theset-top box market to include all set-top box products delivering IP streaming video, including hybrid versions of these products. We serve this market primarily with our media processor products. Home Networking Market The home networking market consists of communication devices that use a standard protocol to connect equipment inside the home and stream IP-based video and audio, VoIP, or data through wired or wireless connectivity. We serve the home networking market with our wired home networking controllers that are designed to provide the most reliable connectivity solutions between various home entertainment products and incoming video streams. 21 Home Control Market We define the home control market to include all the gateways and interconnected appliances that provide home monitoring and control for the management of security, safety, energy, health, and convenience. Our home control product line consists of our wireless Z-Wave modules andchipsets, which consist of wireless transceiver devices along with a mesh networking protocol. License and Other Markets This market includes other products and services, including technology licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Restructuring program In fiscal 2013, as a result of significant expansion in our infrastructure and operational activities in connection with purchases and acquisitions that took place between fiscal years 2008 and 2013, and in response to certain redundancies, underperforming operations and delays in programs and product releases, we implemented a restructuring program to realign our global operating expenses with our new business conditions, and to improve efficiency, competitiveness and profitability. Costs relating to facilities closure or lease commitment are recognized when the facility has been exited. Terminations costs are recognized when the costs are deemed both probable and estimable. In the first quarter of fiscal 2015, we incurred restructuring charges of $1.0 million, all of which was related to workforce reductions of 29 employees across several geographic regions, the majority of which were in our operations in Israel. Of the total restructuring charges recorded in the first fiscal quarter, approximately $0.1 million was reflected in cost of revenue and $0.9 million was reflected in operating expenses. During the second quarter of fiscal 2015, we incurred less than $0.1 million of restructuring charges. In the first quarter of fiscal 2014, we incurred restructuring charges of $0.3 million, all of which was related to workforce reductions of 17 employees across several geographic regions. During the second quarter of fiscal 2014, we incurred net restructuring charges of approximately $0.5 million related to a contingent liability under our lease obligation in Canada and $0.2 million in severance-related charges that resulted from a workforce reduction of eight employees. The aforementioned charges were substantially all reflected in operating expenses for their respective periods. Expenses recognized for restructuring activities impacting our operating expenses are included in “Restructuring costs” in the condensed consolidated statements of operations. Our restructuring measures could negatively impact our revenue and results of operations in the future as a result of less employees developing future products and working to sell existing products. Critical accounting policies and estimates There have been no significant changes in our critical accounting policies during the six months ended August 2, 2014, as compared to the critical accounting policies described in our Annual Report on Form 10-K for the year ended February 1, 2014. For a complete summary of our significant accounting policies, refer to Note 1, "Organization and Summary of Significant Accounting Policies”, in Part II, Item 8 of our fiscal 2014 Annual Report. 22 Results of operations The following table is derived from our unaudited condensed consolidated financial statements and sets forth our historical operating results as a percentage of net revenue for each of theperiods indicated (in thousands, except percentages): Three Months Ended Six Months Ended August 2, % of Net Revenue August 3, % of Net Revenue August 2 , 4 % of Net Revenue August 3 , 3 % of Net Revenue Net revenue $ % $ % $ % $ 106,302 % Cost of revenue 49 % 48 % 47 % 48 % Gross profit 51 % 52 % 53 % 52 % Operating expenses Research and development 38 % 35 % 42 % 37 % Sales and marketing 13 % 10 % 14 % 11 % General and administrative 11 % 9 % 12 % 9 % Restructuring costs 46 0 % 1 % 1 % 1 % Impairment of IP, mask sets and design tools 3 % - - 2 % 0 % Total operating expenses 65 % 55 % 71 % 58 % Loss from operations ) (14% ) ) (3% ) ) (18% ) ) (6% ) Gain on sale of development project - 1 % Interest income and other income, net 1 % 0 % 0 % 1 % Loss before income taxes ) (13% ) ) (3% ) ) %) ) (4% ) Provision for income taxes (5% ) (6% ) 4 % 5 % Net loss $ ) (18% ) $ ) (9% ) $ ) (22% ) $ ) (9% ) Net revenue Our net revenue for the three months ended August 2, 2014 decreased $11.0 million, or 20%, compared to the corresponding period in the prior fiscal year due toa $6.0 million decrease within the set-top box market, a decrease in the DTV market of $4.4 million, and a decrease of $1.7 million in the home networking market, partially offset by an increase in sales into the home control market and licensing and other market of $0.7 million and $0.4 million, respectively. For the six months ended August 2, 2014, our net revenue decreased $26.6 million, or 25%, compared to the corresponding period in the prior fiscal year.This was driven bya $14.2 million decrease within the DTV market, a decrease in the set-top box market of $9.6 million, and a decrease of $5.8 million in the home networking market, partially offset by an increase in sales into the home control market and licensing and other market of $2.3 million and $0.7 million, respectively. 23 Net revenue by target market We sell our products into four primary target markets, which are: the DTV market, home networking market, set-top box market, and home control market. We also have license revenue included in the license and other market, which we receive from the license of our technology to third parties. The following table sets forth our net revenue by target market and the percentage of net revenue represented by our product sales to each target market (in thousands, except percentages): Three Months Ended Six Months Ended August 2, % of Net Revenue August 3, % of Net Revenue August 2 , 4 % of Net Revenue August 3, % of Net Revenue Home networking $ 42 % $ 36 % $ 43 % $ 37 % DTV 23 % 27 % 20 % 28 % Home control 15 % 11 % 16 % 10 % Set-top box 13 % 21 % 14 % 20 % License and other 7 % 5 % 7 % 5 % Net revenue $ % $ % $ % $ % Home networking market: For the three months ended August 2, 2014, net revenue from sales of our products into the home networking market decreased $1.7 million, or 9%, compared to the corresponding period in the prior fiscal year, primarily due to a decline of 19% in units shipped, partially offset by an increase in average selling price of 13%. The decrease in units shipped was primarily the result of reduced demand due to the introduction of wireless technologies in the market impacting our existing product offerings. For the six months ended August 2, 2014, net revenue decreased $5.8 million, or 15%, compared to the corresponding period in the prior fiscal year, primarily due to declines of 10% in units shipped and 6% in average selling price. The decrease in units shipped was primarily the result of reduced demand due to the introduction of wireless technologies in the market impacting our existing product offerings. We expect our revenue from the home networking market to fluctuate in future periods based on changes in inventory levels at contract manufacturers who manufacture equipment incorporating our products for deployment by telecommunication providers and as a result of transitions to next generation technologies. DTV market: For the three months ended August 2, 2014, net revenue from sales of our products into the DTV market decreased by $4.4 million, or 31%, compared to the corresponding period in the prior fiscal year. The decline in our DTV market resulted primarily from a decline of 37% in units shipped due to reduced demand as there continues to be a shift away from legacy products, partially offset by an increase in average selling price of 10% due to new product transitions. The rate of decline in demand for our legacy DTV products, many of which are now approaching end-of-life, has been greater than the transition rate to newer product offerings into the market partially due to the disparity in timing in which our new products become available and the limited product transition windows of our operators. For the six months ended August 2, 2014, net revenue decreased by $14.2 million, or 47%, compared to the corresponding period in the prior fiscal year, primarily due to declines of 43% in units shipped and 7% in average selling price. The decline in our DTV market resulted primarily from the continued erosion of demand for our older legacy products, many of which are now approaching end-of-life. Our DTV revenue was derived mainly from our Asia and Europe regions. We typically expect our strongest DTV sales in the third calendar quarter and slower DTV sales in the first and fourth quarter of each calendar year. We expect our revenue from the DTV market to continue to be a significant percentage of net revenues but will fluctuate in future periods as we continue to develop and introduce new products for this market. Home control market: For the three months ended August 2, 2014, net revenue from sales of our products into the home control market increased $0.7 million, or 12%, compared to the corresponding period in the prior fiscal year.For the six months ended August 2, 2014, net revenue increased $2.3 million, or 22%, compared to the corresponding period in the prior fiscal year. In both cases, the increase was primarily the result of increased demand in the home control market, evidenced by increases of 23% and 35% in unit shipments primarily to the United States and Europe for the three and six months ended August 2, 2014, respectively. These increases were partially offset by a decline in average selling prices of 8% and 10% for the three and six months ended August 2, 2014, respectively, due to higher volume pricing of service providers. We have compelling products for our home control market and we continue to target large operators who are introducing home control products primarily in the North America and European regions. We expect our revenue from the home control market to continue to increase in the foreseeable future. 24 Set-top boxmarket: For the three months ended August 2, 2014, net revenue from sales of our products into theset-top boxmarket decreased $6.0 million, or 52%, compared to the corresponding period in the prior fiscal year.For the six months ended August 2, 2014, net revenue decreased $9.6 million, or 46%, compared to the corresponding period in the prior fiscal year. In both cases, the decrease in set-top boxmarket net revenue was attributable to our operators customers’ pending transitions from our MIPS based products to the newer generation ARM based products resulting in declines of 48% and 36% in units shipped and 8% and 16% decreases in average selling price on legacy products some operators continued to use for the three and six months ended August 2, 2014, respectively. IPTV service providers deploy set-top boxes for many years and take a long time to evaluate potential new platforms, which results in long cycles between design wins and actual revenue. As such, the overall decline in revenue is a result of design losses that took place over three years ago. We expect our revenue from the set-top box market to fluctuate in future periods as this revenue is dependent on IPTV service deployments by telecommunication service providers, adoption of newer and future generations of our technology, changes in inventory levels at the contract manufacturers that supply them and competitive market pressures. License and other markets :
